Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comment
The instant application is a continuation of U.S. Patent Application No. 16/777268, now U.S. Patent No. 11093211.
Terminal Disclaimer filed on July 14, 2022 has been electronically approved.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 1-21 are allowable over the prior art of record.

 A related prior art Marcus et al “Marcus”, US Patent Application Pub. No. 20050021418 discloses people in various social settings may desire to alter the atmospherics of the public space they are in with a personal choice of music or other entertainment. For example, at a bar, restaurant, dance hall, billiard parlor or other public or private social venue the people in the venue may want to have music playing. It is common in such settings for there to be available a jukebox or other media playing device that can provide an opportunity for people to make personal selections, for a fee, of desired music to be played in the venue. The music selected is placed in a queue by the device and subsequently played in sequence for all people in the venue to hear (Paragraph [0002]). In addition, Marcus discloses a remote activation system operating as a wireless jukebox that wireless devices (i.e. laptop computers, mobile phones, PDA’s, etc.) may use to view the jukebox content over a wireless local area network (WLAN) from any location within a local area environment. Users can browse the local collection of music in the jukebox and select music tracks for playback. The system enables simultaneous interactions allowing multiple users to browse jukebox content and outbid each other for the next track to play in the environment. The track that earns the most digital tokens, or currency, plays next creating a collaborative music space where the music taste of the local users determines which musical selections are played and in what order (Paragraph [0016]).

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454